Citation Nr: 0728927	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-05 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board notes that in the veteran's Notice of Disagreement, 
the veteran disagreed with the denial of claims for service 
connection for both psoriasis and prostate condition. 
However, the veteran's substantive appeal specifically 
limited the issue to the question of service connection for 
psoriasis.  Accordingly, the issue of service connection for 
a prostate condition is not in appellate status and no 
further consideration is required.  38 U.S.C.A. § 7105(a), 
(c), (d) (West 2002) ("Appellate review will be initiated by 
a notice of disagreement and completed by a substantive 
appeal after a statement of the case is furnished ....").

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To provide the veteran with a proper 
notice letter and to issue a supplemental statement of the 
case.

A review of the evidence reveals that the May 2004 rating 
decision denied service connection for psoriasis.  After the 
RO issued the February 2005 statement of the case, the 
veteran subsequently submitted a medical article entitled, 
"Health Effects of Agent Orange Exposure: A Unit Analysis" 
in support of his claim.  To date, however, the RO has not 
issued a supplemental statement of the case in response to 
the additional evidence.  In August 2007, the veteran 
declined to waive initial RO consideration of evidence 
submitted after the issuance of the statement of the case.  
Therefore, his appeal must be returned to the RO for 
reconsideration in light of the additional evidence added to 
the record.  See 38 C.F.R. § 20.1304 (2006).  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date.  As those questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), that includes an 
explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 
3.159(b)(2006), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should review the issues on 
appeal based on the additional evidence 
submitted by the veteran subsequent to the 
statement of the case.  In readjudicating 
the claim, the RO should consider 
entitlement to service connection for 
psoriasis due to herbicide exposure on a 
direct basis since psoriasis is not one of 
the diseases for which a presumption of 
service connection is afforded under the 
law based on herbicide exposure.  See 
Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (availability of presumptive 
service connection for some conditions 
based on exposure to Agent Orange does not 
preclude direct service connection for 
other conditions based on exposure to 
Agent Orange); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  If the 
benefits sought on appeal are not granted, 
the RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



